Exhibit 32.1 Certification Pursuant to 18 U.S.C. Section1350, As Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 In connection with the Quarterly Report of Luby’s, Inc. (the “Registrant”) on Form 10-Q for the fiscal quarter ended May 8, 2013, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Christopher J. Pappas, President and Chief Executive Officer of the Registrant, hereby certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Date:June 17, 2013 By: /s/ Christopher J. Pappas Christopher J. Pappas President and Chief Executive Officer (Principal Executive Officer) This certification is made solely for purposes of 18 U.S.C. Section1350, and not for any other purpose.
